Case 6:03-cr-00010-CCL Document 241 Filed 07/29/20 Page 1 of 2
        Case 6:03-cr-00010-CCL Document 241 Filed 07/29/20 Page 2 of 2



      The Bureau of Prisons has "plenary control, subject to statutory constraints,

over 'the place of the prisoner's imprisonment' and the treatment programs (if

any) in which he may participate." Tapia v. United States, 664 U.S. 319, 331

(2011 )(internal citations omitted). It appears that the Bureau of Prisons has

determined that the Seattle facility can best serve Delacruz's medical and

rehabilitation needs as he approaches his release date. This Court has no authority

to interfere with that decision. Accordingly,

      IT IS HEREBY ORDERED that Defendant's motion for change of venue

(Doc. 240) is DENIED. Defendant should have notified the Court of his new

address when he was moved to RRM Seattle. Despite his failure to do so, the

Clerk is directed to provide a copy of this order to Defendant at RRM Seattle,

2425 South 200 St., Seattle, WA 98198.

      Dated this �
                      a/A
                      7 -    day of July, 2020.




                                   ���
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          2
